Order entered October 29, 2012




                                             In The
                                     Court of Zippeaf5
                          ififtb )11 Carta of Texas; at       )1`.. afia5

                                      No. 05-12-00608-CR

                                 AN THUY PHAM, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                           On Appeal from the 219th District Court
                                    Collin County, Texas
                            Trial Court Cause No. 219-81767-09

                                           ORDER
        Appellant's October 23, 2012 first motion to extend the time to file appellant's brief is

GRANTED. The time to file appellant's brief is extended to THIRTY DAYS from the date of

this order.



                                                      LANA MYERS
                                                      JUSTICE